Citation Nr: 0433001	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  00-23 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, also claimed as memory loss, 
depression, and nightmares, due to an undiagnosed illness.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disorder.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1974 to March 
1985 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating determination of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).  

At his December 2002 hearing before the undersigned Acting 
Veterans Law Judge, the veteran raised the issue of 
entitlement to service connection for tinnitus and indicated 
that it might currently be on appeal.  The Board notes that 
the issue of service connection for tinnitus was denied in 
July 2000 and not perfected for appeal purposes.  As such, it 
is not properly before the Board and is referred to the RO 
for appropriate action.  

The issues of entitlement to service connection for a right 
knee disorder and an increased evaluation for bilateral 
hearing loss are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present during 
the veteran's military service or within one year thereafter, 
and is not otherwise shown to be related to the veteran's 
military service.

2.  The RO denied entitlement to service connection for a 
right knee disorder in August 1997.  The veteran was notified 
of this decision later that month and did not perfect his 
appeal.

3.  Evidence submitted since the August 1997 rating decision 
bears directly or substantially upon the issue at hand, is 
not duplicative or cumulative, and must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Evidence received since August 1997 rating decision is 
new and material and the veteran's claim for service 
connection for a right knee disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to his 
claims, informed him of the reasons for which it had denied 
his claims, and provided him additional opportunities to 
present evidence and argument in support of his claims.  
Further, the Board notes that the claims file contains 
relevant service and post-service medical records, including 
VA examinations.  As no psychiatric disability or complaints 
were noted during service, the Board finds that scheduling 
the veteran for another VA mental disorders examination is 
not appropriate in this case.

In May 2001 the RO sent a letter to the veteran explaining 
the VCAA and asking him to submit certain information.  The 
letter informed the veteran of what evidence was necessary to 
establish entitlement, what evidence the veteran needed to 
provide, and what evidence and information VA would obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
letter also asked the veteran to notify VA of any other 
evidence he would like to have considered.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  VCAA notice in this case 
was provided to the appellant prior to the initial AOJ 
adjudication denying the claim on appeal.  Pelegrini.

The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the duty to assist and 
notify as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, has been 
satisfied with respect to the issue on appeal.  See 38 
U.S.C.A. §§ 5103, 5103A.

I.  Acquired psychiatric disorder

The veteran asserts that he suffers from psychiatric problems 
(including memory loss, depression, and nightmares) as a 
result of service in the Persian Gulf War sometime in 1991.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as a psychoses, will be presumed if it becomes manifest 
to a compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reveal no complaints or findings 
concerning psychiatric problems.  The veteran specifically 
denied that he had any excessive worry or depression on April 
1991 and January 1993 Reports of Medical History.

A review of the claims file reveals that there is simply no 
medical evidence of record supporting a causal connection 
between the veteran's psychiatric problems and his military 
service.  Further, the available medical records reveal that 
the veteran was not diagnosed with an acquired psychiatric 
disorder until 1998, several years following the veteran's 
second period of service.  As such, a claim of entitlement to 
service connection for a psychiatric disorder under the 
presumptive provisions of 38 U.S.C.A. § § 1101, 1112 and 1137 
is not for application in this case.

The Board notes that in a May 1998 letter the veteran's 
private physician indicated that some of the veteran's 
psychiatric problems may be related to "Gulf War Syndrome."  
A review of the veteran's medical and personnel records 
reveal, however, that the veteran never served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 C.F.R. § 3.317.

As the preponderance of the evidence is against the veteran's 
service connection claim, there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran.  Accordingly, the benefit-of-the-doubt 
rule is not applicable, and service connection for an 
acquired psychiatric disorder is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Right knee

Based upon the below action, as it relates to the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disorder, any procedural defects that may have 
occurred as a result of a failure to meet the requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA) have been 
rendered harmless 

The Board notes that new regulations have been placed into 
effect with respect to determinations as to whether new and 
material evidence has been submitted to reopen a claim for 
service connection.  These regulations apply to claims filed 
subsequent to August 29, 2001.  As this claim was received 
prior to this time, it is governed by the laws and 
regulations addressed below.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110,1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection is also 
warranted for a disability, which is proximately due to, or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  Service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the record demonstrates that at the time of the 
August 1997 denial, the RO had before it the veteran's 
service medical records, several treatment records from the 
veteran's private/VA contract physician, and the results of 
several VA examinations.  

In a January 1997 letter, the veteran's private physician, A. 
T., M.D., indicated that the veteran's right knee had started 
to bother him, which he noted the veteran related to his left 
knee.  

At the time of a June 1997 VA examination, the veteran 
reported that he had had no injury to his right knee but that 
he had had pain in his right knee for the past year.  The 
veteran had full extension and flexion of his right knee.  X-
rays taken of the right knee were normal.  The examiner 
indicated that the right knee was normal and that it had no 
relation to the condition of the left knee as there was no 
pain or disability of the right knee.  

In denying service connection for a right knee disorder, the 
RO found that the veteran's service medical records were 
negative for complaints, treatment, or diagnoses of a right 
knee condition.  The RO also observed that the veteran's 
right knee was found to be normal at the time of the June 
1997 VA examination.  It further noted Dr. T's January 1997 
report, wherein the veteran stated that his left knee was 
causing his right knee problems.  The RO denied service 
connection on the basis that the evidence did not show that a 
right knee condition was related to service or to a service-
connected condition.  

Evidence received subsequent to the August 1997 rating 
determination includes a May 1998 report from Dr. T. 
indicating that the veteran's right knee was starting to 
bother him as a result of his left knee.  Also added to the 
record are the results of a June 2000 VA examination, wherein 
the examiner stated that the veteran experienced frequent 
pain and stiffness in the right knee probably due to 
compensatory overuse of the right knee to spare the left knee 
joint.  A diagnosis of chronic right knee strain was rendered 
at that time.  Also of record is the veteran's testimony 
relating his right knee disorder to the service-connected 
left knee disorder.  

The Board finds that the evidence added to the record since 
the August 1997 determination directly addresses the issue on 
appeal.  The veteran has been diagnosed with right knee 
strain.  Moreover, the June 2000 VA examiner indicated a 
possible relationship between the right and left knee. 

The newly added evidence, being neither duplicative nor 
cumulative, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).


ORDER

Service connection for an acquired psychiatric disorder, also 
claimed as memory loss, depression, and nightmares, due to an 
undiagnosed illness, is denied.

The application to reopen the claim for service connection 
for a right knee disorder is granted.


REMAND

Due to the above action, additional development is required 
on the issue of service connection for a right knee disorder.  
In this regard, the Board finds that the veteran should 
undergo a VA examination that addresses his contentions as to 
this issue.  38 C.F.R. § 3.159(c)(4).

With regard to the veteran's claim for an increased 
evaluation for his service-connected bilateral hearing loss, 
the Board notes that the last comprehensive VA examination 
afforded the veteran occurred in August 2000, more than four 
years ago.  The Board also notes that a more comprehensive 
letter addressing the Veterans Claims Assistance Act of 2000 
(VCAA) and VA's re-defined duties to assist and notify should 
be sent (especially in light of such cases issued subsequent 
to November 2001, such as Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)).

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should inform the veteran of 
the provisions of the VCAA.  In 
particular, the veteran should be 
notified of any information, and evidence 
not previously provided to VA, which is 
necessary to substantiate the increased 
rating claim on appeal and whether VA or 
the veteran is expected to obtain any 
such evidence (Quartuccio).

2.  The RO should obtain all outstanding 
VA records of treatment pertaining to 
hearing loss and the knees.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected bilateral hearing loss.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.

4.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
right knee disorder.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The claims folder should be 
made available to the examining physician 
for review.  The examiner should offer 
the following opinions:  Is it at least 
as likely as not that any current right 
knee disorder, if found, is related to 
either period of active service?  Is it 
at least as likely as not that the 
veteran's service-connected left knee 
disorder caused or has aggravated any 
current right knee disorder?  In the 
event that the examiner finds that the 
left knee disorder did not cause but has 
aggravated any current right knee 
disorder, then the examiner should 
address each of the following medical 
issues: (1) The baseline manifestations 
which are due to the effects of the non-
service connected right knee disorder  
(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
left knee disorder, based on medical 
considerations, and (3) The medical 
considerations supporting an opinion that 
increased manifestations of any right 
knee disorder is proximately due to the 
service-connected left knee disorder.  
The examiner is to set forth all findings 
and conclusions in a clear, comprehensive 
and legible manner.

5.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	David S. Nelson
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



